DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin et al. (US 20170150117 A1) hereinafter referred to as Tsirkin, in view of Yang et al. (US 20140258867 A1) hereinafter referred to as Yang, further in view of Ishikawa ete al. (US 20150049002 A1) hereinafter referred to as Ishikawa.
Claim 1. A method of remote augmented reality communication for guided surgery, the method comprising: 
receiving, by an offsite device (Tsirkin client 220), a plurality of representations of a plurality of frames and a plurality of indices, wherein the plurality of indices comprises at least a first frame index and at least a second frame index; (Tsirkin, [0032] the identifiers of each frame are interpreted as index)
displaying, by the offsite device and to an offsite surgeon (being the client), a second frame of the second frame index; (Tsirkin, fig.4 #424 and Fig.3A-3E #226)
Tsirkin does not explicitly disclose inputting, by the offsite device, an illustration from the offsite surgeon, wherein the illustration is drawn on the second frame; 
Yang discloses facilitating insertion of an object into a frame by a user (Yang, fig.10 # 1040 and [0061])
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Tsirkin with the teachings of Yang since they are both analogous in image frame processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Tsirkin with the teachings of Yang in order to provide user friendly video editing.
The combination of Tsirkin and Yang does not explicitly disclose registering, by the offsite device, the illustration to the second frame, wherein registering produces registration data; and transmitting, by the offsite device, the illustration and the registration data.
Ishikawa discloses determining whether objects of a frame were registered (Ishikawa, [0184]) and the determination is done prior to transmitting (Ishikawa, [0184] line 1-2).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Tsirkin and Yang with the teachings of Ishikawa since they are all analogous in image frame processing related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Tsirkin and Yang with the teachings of Ishikawa in order to ensure the object is in the field of view.Claim 11 essentially recites the same limitations as claim 1. Therefore, the rejection of claim 1 is applied to claim 11.Claims 2 and 12. The method of claim 1, wherein receiving the plurality of representations of the plurality of indices further comprises receiving each index of the plurality of indices wherein each index is configured to correspond to a frame of a plurality of frames.Claims 3 and 13. The method of claim 1, wherein the receiving the plurality of representations of the plurality of frames and the plurality of indices further comprises a protocol, wherein the protocol is configured to transmit a video data of the plurality of frames from an augmented reality device. (Ishikawa, Abstract).Claims 4 and 14. The method of claim 1, wherein receiving the plurality of representations further comprises receiving data identifying a location within a field coordinate system of each pixel of the second frame. (Ishikawa, [0166] and [0167]) Claims 5 and 15. The method of claim 1, wherein inputting the illustration of the second frame further comprises inputting the illustration using a locator device. (Ishikawa, [0081]-[0083] detector 20).
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Claims 6 and 16, no prior art discloses the method of claim 1, wherein registering the illustration on the second frame comprises generating an object identifier as a function of an image classifier.Claims 7, 8, 17 and 18 directly or indirectly depend on either allowable claim 6 or 16.Claims 9 and 19, no prior art discloses the method of claim 1, wherein registering the illustration on the second frame further comprises determining an affine transformation from a first frame to the second frame.Claims 10 and 20 directly or indirectly depend on either allowable claim 9 or 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20200273581 A1 Systems and methods for predicting post-discharge risk are disclosed. A system may include at least one processor configured to access frames of video captured during a specific surgical procedure on a patient and access stored historical data identifying intraoperative events and associated outcomes. The processor may analyze the accessed frames and, based on information obtained from the historical data, identify in the accessed frames at least one specific intraoperative event. The processor may further determine, based on information obtained from the historical data and the identified at least one intraoperative event, a predicted outcome associated with the specific surgical procedure, and output the predicted outcome in a manner associating the predicted outcome with the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/30/2022